Title: From James Madison to Thomas Jefferson, 9 May 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
May 9. 1796
I have your letter on the subject of Mr. Howell & seen the old gentleman who interests himself in it. I think it probable you will find reason to be satisfied with the change you have made in your merchant. I have not yet been able to procure bills on Amsterdam for Van Staphorst. They can be got I am told, but not with so much ease or choice, as on London. I shall not intermit my attention to that object.
We have had a calm ever since the decision on the Treaty. Petitions however continue to arrive, chiefly in favr. of the Treaty. The N. England States have been ready to rise in mass agst. the H. of Reps. Such have been the exertions & influence of Aristocracy, Anglicism, & mercantilism in that quarter, that Republicanism is perfectly overwhelmed, even in the Town of Boston. I hope it will prove but a transitory calamity; and that the discovery of the delusion, will ultimately work a salutary effect. The people have been every where made to believe that the object of the H. of Reps. in resisting the Treaty was—War; and have thence listened to the summons “to follow where Washington leads.” Nothing late from abroad. We expect to adjourn abt. the 20 or 25 inst: Adieu Yrs. affy
Js. Madison Jr
We has [sic] just had a most plentiful rain after a drought nearly as severe as that with you.
